               Case 5:21-sw-00026-JLT Document 7 Filed 04/09/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   LAURA JEAN BERGER
 3 Assistant United States Attorney
   4550 California Avenue, Suite 640
 4 Bakersfield, CA 93309
   Telephone: (661) 489-6150
 5 Facsimile: (661) 489-6151

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE APPLICATION                     CASE NO.:      5:20-SW-147-JLT
     OF THE UNITED STATES OF AMERICA                                     5:21-SW-11-JLT
12   FOR SEARCH WARRANTS CONCERNING                                      5:21-SW-12-JLT
     VARIOUS PROPERTY AND THINGS.                                        5:21-SW-15-JLT
13                                                                       5:21-SW-16-JLT
                                                                         5:21-SW-26-JLT
14                                                                       5:21-SW-27-JLT

15                                                        REQUEST TO UNSEAL SEARCH WARRANTS
                                                          AND SEARCH WARRANT AFFIDAVITS
16

17
                                             REQUEST TO UNSEAL
18
            The search warrants in the above-captioned matters were executed during the course of a
19
     criminal investigation and ordered to remain under seal until further Order of the Court. Follow-up
20
     investigation related to these properties and things has culminated in the return by a grand jury of an
21
     indictment dated April 8, 2021. As a result, there is no need for the search warrants or search warrant
22
     affidavits to remain under seal. Accordingly, the United States asks that the Court order that the search
23
     warrants, search warrant affidavits, and related case filings be unsealed.
24
      Dated: April 9, 2021                                   PHILLIP A. TALBERT
25                                                           Acting United States Attorney
26
                                                       By: /s/ Christopher D. Baker
27                                                         CHRISTOPHER D. BAKER
                                                           Assistant United States Attorney
28


      REQUEST TO UNSEAL SEARCH WARRANTS
30
                Case 5:21-sw-00026-JLT Document 7 Filed 04/09/21 Page 2 of 2

 1

 2

 3

 4

 5

 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   IN THE MATTER OF THE APPLICATION               CASE NO:       5:20-SW-147-JLT
     OF THE UNITED STATES OF AMERICA                               5:21-SW-11-JLT
10   FOR SEARCH WARRANTS CONCERNING                                5:21-SW-12-JLT
     VARIOUS PROPERTY AND THINGS.                                  5:21-SW-15-JLT
11                                                                 5:21-SW-16-JLT
                                                                   5:21-SW-26-JLT
12                                                                 5:21-SW-27-JLT

13                                                  [PROPOSED] ORDER TO UNSEAL SEARCH
                                                    WARRANTS AND SEARCH WARRANT
14                                                  AFFIDAVITS
15

16         Upon application of the United States of America and good cause having been shown,
17         IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
18

19 IT IS SO ORDERED.

20     Dated:     April 9, 2021                        _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS
30
